Exhibit 10.4

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT.

 

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

Los Angeles, California $585,448

 

Issue Date: July 20, 2012

 

 

FOR VALUE RECEIVED, TARGETED MEDICAL PHARMA, INC., a Delaware corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of AFH
HOLDING AND ADVISORY, LLC, a Delaware limited liability company, or its
registered assigns (the “Holder”), the sum of FIVE HUNDRED EIGHTY FIVE THOUSAND
FOUR HUNDRED FORTY EIGHT AND 00/100 DOLLARS ($585,448) (the “Principal Amount”),
on July __, 2014 (the “Maturity Date”). The unpaid Principal Amount from time to
time outstanding on this Secured Convertible Promissory Note (the “Note”) shall
bear interest at the rate of EIGHT AND ONE HALF PERCENT (8.5%) per annum
(“Interest”), until the same becomes due and payable, whether at maturity or
upon acceleration or by prepayment or otherwise. Interest shall be payable
quarterly in arrears on the unpaid Principal Amount of the Note on each March
31st, June 30th, September 30th and December 31st after the issue date of the
Note, up until the same becomes due and payable, whether at maturity or upon
acceleration or by prepayment or otherwise (each such payment, an “Interest
Payment”). Each Interest Payment shall be made, at the Holder’s option, in
either cash or shares of common stock of the Borrower, no par value per share
(“Common Stock”). If the Interest Payment is made in shares of Common Stock, the
number of shares to be received by the Holder shall be determined as set forth
in Section 2(c) hereof. At the Holder’s option, any Interest not paid within ten
(10) days after the date due hereunder may be added to the Principal Amount of
this Note and, if added to the Principal Amount, shall bear interest from its
due date at the applicable interest rate specified herein. Any amount of
principal or Interest on this Note which is not paid when due shall bear
interest at the rate of FIFTEEN PERCENT (15%) per annum from the due date
thereof until the same is paid (“Default Interest”). Interest and Default
Interest shall be computed on the basis of a 365-day year and the actual number
of days elapsed and shall be payable at the Maturity Date. Except as otherwise
set forth herein, all payments due hereunder shall be made in lawful money of
the United States of America. All payments shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance
with the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. As used in
this Note, the term “Business Day” shall mean any day other than a Saturday,
Sunday or a day on which commercial banks in the city of New York, New York are
authorized or required by law or executive order to remain closed.
Notwithstanding any provision contained herein, the total liability of Borrower
for payment pursuant hereto, including, without limitation late charges, shall
not exceed the maximum amount of interest permitted by law to be charged,
collected, or received from the Borrower, and if any payments by Borrower
include interest in excess of such a maximum amount, the Holder shall apply such
excess to the reduction of the unpaid Principal Amount due pursuant hereto, or
if none is due, such excess shall be refunded to the Borrower. This Note is
being issued by the Borrower to the Holder, pursuant to a letter agreement (the
“Agreement”) by and between the Borrower and the Holder, dated as of even date
herewith. Each capitalized term used herein, and not otherwise defined, shall
have the meaning ascribed thereto in the Agreement.

 

 

 



 

The following terms shall apply to this Note:

 

ARTICLE I.

PREPAYMENT

 

1.1 Borrower’s Prepayment Option. Notwithstanding anything to the contrary
contained herein, at Borrower’s option at any time, upon fifteen (15) days prior
written notice, the Borrower shall have the right to prepay the entire amount
due to the Holder pursuant to the Note (the “Prepayment Option”). On the 16th
day following such notice, the Borrower shall make payment to the Holder of an
amount in cash equal to the sum of (a) the Principal Amount of the Note
outstanding on such day plus (b) accrued and unpaid Interest on such unpaid
Principal Amount plus (c) Default Interest, if any, on the amounts referred to
in clauses (a) and (b) (the “Prepayment Amount”). If the Borrower fails to make
such payment within one (1) Business Day of such date the Borrower shall be
subject to a penalty of .005 multiplied by the Prepayment Amount for every
additional Business Day on which such payment is not made.

 

1.2 Holder’s Prepayment Option. Notwithstanding anything to the contrary
contained herein, at Holder’s option, Holder shall have the right at any time to
be prepaid, in whole or in part, any amounts due under the terms of this Note
from the proceeds of any offering or offerings of the Borrower’s securities, as
follows:.

 

(a) 12.5% of the proceeds from any offering or offerings resulting in net
proceeds to the Borrower of an aggregate of less than $1,000,000;

 

(b) 25% of the proceeds from any offering or offerings resulting in net proceeds
to the Borrower of an aggregate of between $1,000,000 and $1,999,999;

 

(c) 50% of the proceeds from any offering or offerings resulting in net proceeds
to the Borrower of an aggregate of between $2,000,000 and $2,999,999;

 



2

 

 

(d) full payment from any offering or offerings resulting in net proceeds to the
Borrower of an aggregate of $3,000,000 or more.

 

In order to exercise such right, Holder shall deliver a written notice of
prepayment to the Borrower. The Borrower shall make payment to the Holder of an
amount in cash equal to the sum indicated in such notice within three (3)
Business Days following the date on which notice of prepayment is delivered.

 

1.3 Reduction of Principal Amount for Certain Expenses. The Borrower has
advanced $250,000 (the “Advance”) to the Holder, to be used for expenses,
including the Holder’s advisory fees and expenses, in connection with a
transaction relating to the purchase and sale of certain of the Borrower’s
receivables (the “Receivables Transaction”). As soon as practicable following
the issuance of this Note, the Holder shall deliver to the Borrower (a) a
written notice setting forth in reasonable detail the amounts of all expenses
actually incurred on behalf of the Borrower in connection with the Receivables
Transaction (the “Expenses”), (b) copies of all invoices related to the
Expenses, and (c) this signed original Note. The Principal Amount of the Note
shall be reduced by an amount equal to the difference between the amount of the
Advance and the aggregate amount of the Expenses, if any. Within five (5)
Business Days following the Holder’s delivery of such written notice to the
Borrower, the Borrower, at its expense, will cause to be issued in the name of,
and delivered to, the Holder, or as such Holder may direct, a new Note of like
tenor in the adjusted Principal Amount.

 

ARTICLE II.

 

CONVERSION

 

2.1 Conversion.

 

(a) After the Issue Date, the Holder shall have the right (the “Conversion
Right”), on the terms set forth in this Section 2.1, to convert the Principal
Amount of this Note, and any Interest and/or Default Interest when due and
payable, into shares of Common Stock of the Borrower, on the terms and
conditions hereinafter set forth.

 

(b) In the event that the Holder elects to convert all or any portion of this
Note into shares of Common Stock, the Holder shall give written notice of such
election by delivering to the Borrower an executed and completed notice of
conversion (the “Notice of Conversion”), such Notice of Conversion shall provide
a breakdown in reasonable detail of the Principal Amount, accrued and unpaid
Interest and/or Default Interest being converted. On each Conversion Date (as
hereinafter defined) and in accordance with the Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount and accrued and
unpaid Interest and/or Default Interest as entered in its records and shall
provide written notice thereof to the Borrower within two (2) Business Days
after the Conversion Date. Each date on which a Notice of Conversion is
delivered to the Borrower in accordance with the provisions hereof shall be
deemed, for all purposes of this Note, to be the “Conversion Date”. Pursuant to
the terms of the Notice of Conversion, the Borrower will issue instructions to
the transfer agent (together with such other documents as the transfer agent may
request) within two (2) Business Days of the date of the delivery to the
Borrower of the Notice of Conversion. The Borrower shall use its best efforts to
cause its transfer agent to transmit the certificates representing the Common
Stock issuable upon full or partial conversion of this Note to any address or
depositary directed by the Holder within five (5) Business Days after receipt by
the Borrower of the Notice of Conversion.

 



3

 

 

(c) The number of shares of Common Stock to be issued upon any conversion of
this Note (the “Conversion Shares”) shall be determined by dividing that portion
of the Principal Amount and any Interest and/or Default Interest to be
converted, if any, by a price equal to the lesser of (i) $1.00, or (ii) the
average of the lowest three (3) Trading Prices (as defined below) for the Common
Stock during the ten (10) Trading Day period ending on the latest complete
Trading Day prior to the Conversion Date (the “Conversion Price”). “Trading
Price” means, for any security as of any date, the closing bid price on the
Over-the-Counter Bulletin Board, or applicable trading market (the “OTCBB”) as
reported by a reliable reporting service (“Reporting Service”) designated by the
Holder (i.e. Bloomberg) or, if the OTCBB is not the principal trading market for
such security, the closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded
or, if no closing bid price of such security is available in any of the
foregoing manners, the average of the closing bid prices of any market makers
for such security that are listed in the “pink sheets” by the National Quotation
Bureau, Inc. If the Trading Price cannot be calculated for such security on such
date in the manner provided above, the Trading Price shall be the fair market
value as mutually determined by the Borrower and the Holders. “Trading Day”
shall mean any day on which the Common Stock is tradable for any period on the
OTCBB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.

 

(d) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion is subject to adjustment from time to time upon the
occurrence of certain events, as follows:

 

(i) Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, the Principal Amount of
this Note, and any accrued and unpaid Interest and/or Default Interest thereon,
and fees incurred hereunder, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

 

(ii) Stock Splits, Combinations and Dividends. If the shares of Common Stock
outstanding at any time after the date hereof are subdivided or combined into a
greater or smaller number of shares of Common Stock, or if a dividend is paid on
the Common Stock in shares of Common Stock, the Conversion Price or the
Conversion Shares to be issued, as the case may be, shall be proportionately
reduced in case of subdivision of shares or stock dividend or proportionately
increased in the case of combination of shares, in each such case by the ratio
which the total number of shares of Common Stock outstanding immediately after
such event bears to the total number of shares of Common Stock outstanding
immediately prior to such event.

 



4

 

 

(e) Notwithstanding anything in this Note to the contrary, the Holder shall not
convert this Note into that number of shares of Common Stock which would be in
excess of the sum of (i) the number of shares of Common Stock beneficially owned
by the Holder and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unexercised or
unconverted portion of any other securities of the Borrower (subject to a
limitation on conversion or exercise analogous to the limitation contained
herein)) and (ii) the number of shares of Common Stock issuable upon the
conversion of this Note held by the Holder and its affiliates with respect to
which the determination of this proviso is being made which would result in
beneficial ownership by the Holder and its affiliates of more than 9.9% of the
outstanding shares of the Borrower’s Common Stock. For purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13D-G thereunder, except as otherwise provided in clause
(i) of the preceding sentence. The Holder may waive the limitations set forth in
this Section at its sole and absolute discretion by written notice of not less
than sixty-one (61) days to the Borrower.

 

(f) The Borrower shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
providing for the conversion of the Note, such number of shares of Common Stock
as shall from time to time equal the number of Conversion Shares issuable from
time to time.

 

ARTICLE III.


SECURITY

 

3.1 All of the obligations of the Borrower under the Note are secured by a
security interest in and to the Borrower’s rights to certain assets of the
Borrower comprised of Allen Salick MD, Inc. open claims from October 8, 2007
through and including March 9, 2010, in the approximate value of $2,658,000
(hereinafter, the “Collateral”), pursuant to the Security Agreement (the
“Security Agreement”) by and between the Borrower and the Holder, dated as of
even date herewith. The Borrower hereby irrevocably authorizes the Holder at any
time and from time to time to file in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (i) indicate the
Collateral regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the State of California as amended from time to time (“CAUCC”), or any other
Uniform Commercial Code jurisdiction; and (ii) contain any other information
required by part 5 of Article 9 of the CAUCC for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether the
Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower. The Borrower agrees to furnish any
such information to the Holder promptly upon request. The Borrower also ratifies
its authorization for the Holder to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof with respect to the Collateral.

 



5

 

 

ARTICLE IV



CERTAIN COVENANTS

 

4.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

4.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.

 

4.3 Borrowings. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder’s written consent, create,
incur, assume or suffer to exist any liability for borrowed money, except (a)
borrowings in existence or committed on the date hereof and of which the
Borrower has informed Holder in writing prior to the date hereof, (b)
indebtedness to trade creditors or financial institutions incurred in the
ordinary course of business (c) borrowings from financial institutions where the
primary purpose of the proceeds is for the general corporate use of the
Borrower, or (d) borrowings, the proceeds of which shall be used to repay this
Note.

 

4.4 Sale of Assets. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder’s written consent, sell, lease
or otherwise dispose (collectively, a “Disposition”) of any significant portion
of its assets, other than to a wholly-owned subsidiary of the Borrower, outside
the ordinary course of business unless the proceeds of such Disposition shall be
used to repay this Note. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

4.5 Advances and Loans. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, lend
money, give credit or make advances to any person, firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of the Borrower, except loans, credits or advances
(a) in existence or committed on the date hereof and which the Borrower has
informed Holder in writing prior to the date hereof or (b) made in the ordinary
course of business.

 

4.6 Contingent Liabilities. So long as the Borrower shall have any obligation
under this Note, the Borrower shall not, without the Holder’s written consent,
assume, guarantee, endorse, contingently agree to purchase or otherwise become
liable upon the obligation of any person firm, partnership, joint venture or
corporation, except by the endorsement of negotiable instruments for deposit or
collection and except assumptions, guarantees, endorsements and contingencies
(a) in existence or committed on the date hereof and which the Borrower has
informed Holder in writing prior to the date hereof, and (b) similar
transactions in the ordinary course of business.

 



6

 

 

ARTICLE V.

 

EVENTS OF DEFAULT

 

5.1 Events of Default. Each of the following events shall be deemed an “Event of
Default” under this Note:

 

(a) Failure to Pay Principal or Interest. The Borrower fails to pay the
Principal Amount hereof or Interest thereon when due on this Note, whether at
maturity, upon acceleration, or otherwise.

 

(b) Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained herein, or in the Agreement, and such
breach continues for a period of thirty (30) days after written notice thereof
to the Borrower from the Holder.

 

(c) Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Agreement), shall be false or misleading in any material respect
when made and the breach of which has (or with the passage of time will have) a
material adverse effect on the rights of the Holder with respect to this Note or
the Agreement.

 

(d) Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed;

 

(e) Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $250,000, and shall remain un-vacated,
un-bonded or un-stayed for a period of twenty (20) days unless otherwise
consented to by the Holder, which consent will not be unreasonably withheld; or

 

(f) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower and if instituted against Borrower is not dismissed
within sixty (60) days.

 



7

 

 

5.2 Effect of Event of Default. Upon the happening of any Event of Default, as
set forth in Section 5.1 above, then, or at any time thereafter, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not serve as a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
anything herein notwithstanding, and the Holder may immediately enforce any and
all of the Holder’s rights and remedies provided herein or any other right or
remedy afforded by law.

 

ARTICLE VI.

 

PIGGYBACK REGISTRATION RIGHTS

 

 6.1 General.

 

(a) The Holder is hereby granted the right to “piggyback” the Conversion Shares
issuable and/or issued upon the Principal Amount of this Note and the accrued
and unpaid Interest and/or Default Interest thereon (such shares being referred
to herein as “Registrable Securities”) on each registration statement filed by
the Borrower so long as the registration form to be used is suitable for the
registration of the Registrable Securities (a “Piggyback Registration”) (it
being understood that the Form S-8 and Form S-4 may not be used for such
purposes), all at the Borrower’s cost and expense (except commissions or
discounts and fees of any of the holders’ own professionals, if any; it being
understood that the Borrower shall not be obligated to pay the fees of more than
one counsel for the holders of the Registrable Securities); provided, however,
that this paragraph (a) shall not apply to any Registrable Securities if such
Registrable Securities may then be sold within a six (6) month period under Rule
144 (assuming the holder’s compliance with the provisions of the Rule) and the
Borrower delivers an opinion to that effect to the transfer agent; and provided,
further, that if the offering with respect to which a registration statement is
filed is an underwritten primary or secondary offering of the Borrower’s
securities and the managing underwriter advises the Borrower in writing that in
its opinion the number of securities requested to be included in such
registration exceeds the number that can be sold in such offering without
adversely affecting such underwriter’s ability to effect an orderly distribution
of such securities or otherwise adversely effecting such offering (including,
without limitation, causing a diminution in the offering price of the Borrower’s
securities) the Borrower will include in such registration statement: (i) first,
the securities being sold for the account of the Borrower; and (ii) second, the
number of securities with respect to which the Borrower has granted rights to
participate in such registration (including the Registrable Securities) that, in
the opinion of such underwriter, can be sold pro rata among the respective
holders of such securities on the basis of the amount of such securities then
owned by each such holder. The Borrower shall give each holder of Registrable
Securities at least fifteen (15) days written notice of the intended filing date
of any registration statement, other than a registration statement filed on Form
S-4 or Form S-8 and each holder of Registrable Securities shall have seven (7)
days after receipt of such notice to notify the Borrower of its intent to
include the Registrable Securities in the registration statement.

 



8

 

 

(b) If, at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Borrower shall determine for any
reason not to register or to delay registration of such securities, the Borrower
may, at its election, give written notice of such determination to all holders
of the Registrable Securities and (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities in connection with such abandoned registration and (ii) in the case
of a determination to delay such registration of its securities, shall be
permitted to delay the registration of such Registrable Securities for the same
period as the delay in registering such other Borrower securities.

 

6.2 Expenses. The Borrower shall bear all fees and expenses attendant to
registering the Registrable Securities (except any underwriters’ discounts and
commissions and fees of any of the holders’ own professionals, if any; it being
understood that the Borrower shall not be obligated to pay the fees of more than
one counsel for the holders of the Registrable Securities). The Borrower agrees
to use its best efforts to cause the filing required herein to become effective
promptly and to qualify to register the Registrable Securities in such States as
are reasonably requested by the holder(s); provided, however, that in no event
shall the Borrower be required to register the Registrable Securities in a State
in which such registration would cause (a) the Borrower to be obligated to
register or license to do business in such State, or (b) the principal
stockholders of the Borrower to be obligated to escrow any of their shares of
capital stock of the Borrower.

 

6.3 Indemnification. The Borrower shall indemnify and hold harmless each holder
of the Registrable Securities to be sold pursuant to any Registration Statement
hereunder and each of such holder’s officers, directors, employees, agents,
partners, legal counsel and accountants, and each person, if any, who controls
each of the foregoing within the meaning of Section 15 of the Securities Act or
Section 20(a) of the 1934 Act, as amended, against all loss, claim, damage,
expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever incurred by the indemnified party in any action or
proceeding between the indemnitor and indemnified party or between the
indemnified party and any third party or otherwise) to which any of them may
become subject under the Securities Act, the Exchange Act or any other statute
or at common law or otherwise under laws of foreign countries, arising from such
registration statement or based upon any untrue statement or alleged untrue
statement of a material fact contained in (a) any preliminary prospectus,
registration statement or prospectus (as from time to time each may be amended
and supplemented); (b) in any post-effective amendment or amendments or any new
registration statement and prospectus in which is included the Registrable
Securities; or (c) any application or other document or written communication
(collectively called “application”) executed by the Borrower or based upon
written information furnished by the Borrower in any jurisdiction in order to
qualify the Registrable Securities under the securities laws thereof or filed
with the commission, any state securities commission or agency or any securities
exchange; or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; unless
such statement or omission is made in reliance upon, and in strict conformity
with, written information furnished to the Borrower with respect to the holders
expressly for use in a preliminary prospectus, registration statement or
prospectus, or any amendment or supplement thereof, or in any application, as
the case may be. The Borrower agrees promptly to notify the holders of the
Registrable Securities of the commencement of any litigation proceedings against
the Borrower or any of its officers, directors or controlling persons in
connection with the issue and sale or resale of the Registrable Securities or in
connection with any such registration statement or prospectus.

 



9

 

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

7.2 Notices. Unless otherwise provided, any notice required or permitted under
this Note shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or facsimile, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier. All
notices shall be addressed as follows:

 

 

If to the Borrower, to:

 

Targeted Medical Pharma, Inc.

2980 Beverly Glen Circle, Suite 301

Los Angeles, CA 90077

Attn: __________________

Fax: ___________________

 

with a copy to:

 

 

 

 

If to the Holder, to:

 

AFH Holding and Advisory, LLC

9595 Wilshire Boulevard, Suite 700

Beverly Hills, CA 90212

Attn: __________________

Fax: ___________________

 



10

 

 

with a copy to:

 

 

 

 

or, in each case, to such other address as the parties may hereinafter designate
by like notice.

 

7.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

7.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the 1933 Act). Notwithstanding anything
in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

7.5 Governing Law. THIS NOTE SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS. THE BORROWER HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN LOS ANGELES,
CALIFORNIA WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS NOTE, THE AGREEMENTS
ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT
SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS NOTE SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.

 



11

 

 

7.6 Denominations. At the request of the Holder, upon surrender of this Note,
the Borrower shall promptly issue new Notes in the aggregate outstanding
Principal Amount hereof, in the form hereof, in such denominations as the Holder
shall request.

 

 

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 



12

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized representative this 20th day of July, 2012.

 

 

  TARGETED MEDICAL PHARMA, INC.           By:  /s/ William E. Shell     Name:
William E. Shell, M.D.
Title: Chief Executive Officer

 

13

 

 